DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 – 15  directed to an invention non-elected without traverse.  Accordingly, claims 11 – 15 have been cancelled.
Allowable Subject Matter
Claims 1, 3, 4, 6 – 10, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Yamamoto (US 2012/0298511 A1) teaches a microfluidic device structure (figure 1B; ¶13) comprising at least one sorting junction comprising (i) one stem channel (nanochannel 12), (ii) at least two branch channels (12a and 12b), and (iii) an electrode pair (electrodes E1 and E3 for the stem channel and branch channel 12a; and electrodes E2 and E4 for the stem channel and branch channel 12b; ¶21), wherein at least a length section of both electrodes (electrode E1 or E2; figure 1B) of the electrode pair runs parallel to at least part of the stem channel (nanochannel 12; figure 1B) and up to at least a part of one of the at least two branch channels (electrode E3 runs along branch channel 12a; and electrode E4 runs long branch channel 12b). 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microfluidic device further comprising wherein at least a length section of both electrodes of the electrode pair runs parallel to at least a part of the stem channel up to and along at least a part of one of the at least two branch channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796